DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-16 and 23-24 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a surgical system including a locking assembly that is separate from the telescoping cannula mount assembly where the telescoping cannula mount assembly is configured to retract the curved cannula mount arm from the extended position to the parked position, as recited in claim 1.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2009/0269179 (Gale) which teaches a related surgical system having a locking assembly in the form of gearing system 9 of FIG. 2 and P0040 and P0043 which is used to hold to extended or parked position of outer arm 4. However, this gearing system is not “separate from the telescoping cannula mount assembly where the telescoping cannula mount assembly is configured to retract mount arm from the extended position to the parked position” since this same gearing controls the recited retraction.
As discussed above, Gale does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Gale, alone or in combination, to teach the claimed locking assembly separate from the telescoping cannula mount assembly. Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771